Appeal from a judgment of the Supreme Court, Erie County (Christopher J. Burns, J.), rendered September 20, 2005. The judgment convicted defendant, upon his plea of guilty, of attempted sexual abuse in the first degree, attempted sexual conduct against a child in the second degree and sexual abuse in the second degree.
It is hereby ordered that said appeal from the judgment insofar as it imposed sentence be and the same hereby is unanimously dismissed (see People v Haywood, 203 AD2d 966 [1994], lv denied 83 NY2d 967 [1994]) and the judgment is affirmed. Present — Hurlbutt, J.P., Scudder, Gorski and Green, JJ.